Opinion filed February 26, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-09-00002-CV
                                         __________

                          KEITH RUSSELL JUDD, Appellant

                                                 V.

                        KAREN Y. COREY-STEELE, Appellee


                       On Appeal from the County Court at Law No. 2

                                      Ector County, Texas

                              Trial Court Cause No. CC2-20,222


                            MEMORANDUM OPINION
       Keith Russell Judd failed to comply with TEX . R. APP . P. 20.1 when he filed his pro se notice
of appeal. Judd has filed numerous motions with this court attempting to proceed with his appeal
without paying costs. None of these motions comply with Rule 20.1, and each are overruled.
       Judd has filed in this court multiple responses and briefs supporting this appeal. He
continues to challenge the 1997-98 proceedings he initiated concerning his relationship with
Karen Y. Corey-Steele. None of his contentions comply with the requirements of Rule 20.1. All
of his contentions are overruled.
        Judd was directed to file in this court the clerk’s record and the requisite filing fee on or
before February 13, 2009. Judd has failed to file either. The clerk of the trial court has informed this
court in writing that Judd has failed to make the necessary arrangements to pay for the clerk’s record.
Therefore, failure to file the clerk’s record is due to Judd’s actions. TEX . R. APP . P. 37.3(b).
        The appeal is dismissed.


                                                                PER CURIAM


February 26, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2